           Case 1:20-cr-00319-CCB Document 31 Filed 02/18/21 Page 1 of 10



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA                      *

v.                                            *           Criminal No. CCB 20-319

BRANDON GOFORTH                               *

*      *       *       *      *       *       *       *       *      *      *       *       *


       REPLY IN SUPPORT OF MOTION TO REOPEN DETENTION HEARING
              AND TO ORDER TEMPORARY PRETRIAL RELEASE

       The shocking number of positive cases at CDF forces the government to acknowledge the

obvious fact that there is a serious outbreak of COVID-19 at the facility. Yet because it continues

to defer uncritically to reports and assurances from jail officials about conditions there, the

government fails to recognize that the outbreak could have been prevented and that the jail is

unequipped to provide appropriate care to the inmate population during this crisis. By last count

approximately 197 of 386 detainees had tested positive. These numbers alone demonstrate that

the facility has completely failed in its duty to keep the inmate population safe and that its

assurances should be viewed with great skepticism. Mr. Goforth contracted COVID-19 because

the jail did not have rudimentary protections in place so that the virus would not spread within its

walls. Once he was infected, little effort has been undertaken to monitor his symptoms or prevent

his asthma from flaring up. He continues to experience symptoms and was only provided a new

asthma inhaler a few days ago after weeks of repeated entreaties to medical staff. The defense has

proposed a release plan that addresses all concerns about danger raised by the government. Mr.

Goforth should be released to his mother’s home until he can be safe at CDF. If the Court is not

inclined to release Mr. Goforth on the current record, it must order an independent site inspection
                                                  1
         Case 1:20-cr-00319-CCB Document 31 Filed 02/18/21 Page 2 of 10



of CDF by a prison health specialist who can give an unbiased report about conditions within the

facility and provide guidance to the facility about how to address this crisis.

       The government’s opposition brief fails to establish that the defense proposal, namely that

Mr. Goforth be placed on home confinement at the home of his mother, would not assure the safety

of the community. Mr. Goforth would be on lockdown with an electronic monitor. Under those

strict conditions, it cannot be said that there is a significant danger concern. This is particularly

true given that Mr. Goforth has a demonstrated record of compliance with conditions of court

supervision for three full years ending in 2017.1

I.     If the Court is Not Inclined to Release Mr. Goforth Immediately, the Court Should
       Order a Site Inspection of CDF.

       In its efforts to convince this Court that Mr. Goforth is safe at CDF, the government relies

on a two-page memorandum written almost a month ago that lists a handful of reactionary steps

that CDF purportedly has taken in response to the current outbreak. U.S. Oppo., Ex. A. If

anything, the fact that these protocols were not in place before this outbreak shows how derelict

the institution has been in its duty to protect inmates and staff. They include cleaning rooms used

for court and attorney visits—which numerous detainees cycle through each day—in between uses.

How is it possible that such cleaning was not happening before? They include testing inmates in

quarantine, restrictions on movement, and protocols for PPE—all rudimentary precautions that, 11

months into this pandemic, should have been implemented already. The document also provides



1
 In its brief the government states that Mr. Goforth was sentenced to 25 years of incarceration
with 7 years suspended in 2011 for a first-degree assault conviction. U.S. Oppo., p. 3. This
misstates the sentence. 18 years of the sentence were suspended, meaning that his actual sentence
was 7 years. The same paragraph, because of the way it is worded, appears to suggest that Mr.
Goforth was twice found to be in violation of the terms of his probation on that 2011 conviction.
In fact, those violations occurred 17 and 18 years ago stemming from a 2002 case.
                                                    2
         Case 1:20-cr-00319-CCB Document 31 Filed 02/18/21 Page 3 of 10



a perfunctory explanation about how the virus spread in the institution. It is largely silent about

whether staff and work details moved between COVID-positive and other units; whether people

on COVID-positive units ever moved to other areas of the jail, including for legal visits; and

whether any people were moved from COVID-positive units to other floors.

       The government also touts the fact that an epidemiologist from the Maryland Department

of Health will work with the Department of Public Safety and Correctional Services “as a direct

point of contact and outbreak coordinator.” Id. at 5. When this announcement was made a couple

of weeks ago, there was cause for some hope that a meaningful investigation would be performed

by a public health expert who could advise the jail on critical steps to contain the outbreak.

However, the Federal Public Defender’s office was subsequently provided with the following

summary from Dr. Qarni, the Maryland Department of Health’s epidemiologist:

Please see below summary of Covid outbreak provided by
Sohail M Qarni , MD MPH, FAAFP
Medical Director
Maryland Department of Health
Prevention and Health Promotion Administration
201 West Preston Street Room 307
Baltimore, MD 21201

Here is a brief summary and recommendation of our conversation this afternoon:
Background:
    Chesapeake Detention Facility (CDF) is located at 401 Madison Street, Baltimore, MD
        21202
    CDF house approximately 400 inmates and 221 staff members
    It is a DPSCS facility but leswed out to the federal government
    All new arrivals to the facility are tested and quarantine for 14 days
    Any positive Covid case is moved to a different facility housing "all" positive cases
    Contact tracing is done and inmates are then quarantined and tested
    Randomized staff and inmate serial testing is being done for a "certain" percentage of
        the population
Currently:
    Has 21 positive staff members since mid‐January

                                                3
         Case 1:20-cr-00319-CCB Document 31 Filed 02/18/21 Page 4 of 10



        Has 76 positive inmate cases since mid‐January
        All inmate cases are located in "Quad C and F'"
        Entire C and F quad population have been tested
        Very little communication exists between other parts of the facility for both staff and
         inmate
      The facility/ quads are on lockdown
Our interim guidance:
      Will assign an outbreak to this facility
      It was felt that due to the large number of cases and high likelihood of facility wide
         transmission; to TEST the entire facility except for those who tested positive within the
         last 90 days
      Was also recommended to test exposed individuals on day 5 thru 7 unless they become
         symptomatic sooner
      Infectious Disease co‐ordinator Mr.Emmanuel at CDF will be my contact person to
         follow up.
      Please refer to the following document for any further guidance
file:///C:/Users/TEMP.Owner.006/Downloads/Interim%20Guidance%20for%20Testing%20and
%20Contact%20Tracing%20for%20Inmates_11102020.pdf

Please feel free to add/edit anything I may have left out or inadvertently recorded


       It should go without saying that this report inspires no confidence in the jail’s ability to

address the crisis it is currently confronting. Other than suggesting that detainees be tested –

although the “certain” percentage of asymptomatic, unexposed detainees is wholly unspecified –

the report provides no meaningful guidance about how to contain the spread of the virus. We have

seen no evidence that this “outbreak coordinator” is in fact closely engaged in addressing the

outbreak at CDF.

       A.      A Site Inspection Is Necessary to Uncover Accurate, Comprehensive, and
               Current Information About the Situation at CDF.

       For these reasons, if the Court is not immediately inclined to grant temporary release, the

Court should order a site inspection of the jail to obtain accurate, comprehensive, and current

information about its mitigation efforts from a neutral expert. The Court should not permit Mr.

Goforth’s continued detention without assurance that he will be adequately cared for and protected
                                                 4
         Case 1:20-cr-00319-CCB Document 31 Filed 02/18/21 Page 5 of 10



from re-infection. This request seeks information because all parties, including the Court, are at

an information deficit right now.       The Court’s traditional practice in detention matters of

proceeding through attorney proffers is not enough, amidst these unprecedented circumstances, to

permit it to engage in the analysis required under the Bail Reform Act. The Court has previously

recognized that proffers during detention hearings are not always sufficient; there are some matters

that “require the presentation of evidence,” and the COVID-19 outbreak at CDF presents one such

circumstance. See, e.g., United States v. Hammond, 44 F. Supp. 2d 743, 746 (D. Md. 1999)

(Bredar, J.).

        The Court’s experience with the D.C. Jail facilities should inform its approach to the

present situation. At the very start of the pandemic, the government repeatedly reassured the Court,

based on communications with jail officials, that pretrial detainees at the D.C. jail facilities were

not at any particular risk because the D.C, Department of Corrections (DCDOC) had undertaken

“comprehensive precautionary measures to protect detainees from exposure to COVID-19.” E.g.

United States v. Davis, No. ELH-20-009, Gov’t Submission, ECF No. 17 (D. Md. Mar. 29, 2020).

The government assured the Court that it was getting “continual updates on the situation at D.C.

Jail and CTF.” Davis, ECF No. 17, at 6 n.3.

        The Court repeatedly relied upon those proffers. See, e.g., United States v. West, No. ELH-

19-364, Order, ECF No. 23 at 3 (D. Md. Apr. 2, 2020) (Copperthite, J.); United States v. Gray,

No. GJH-19-407, Order, ECF No. 120 (Apr. 1, 2020) (Hazel, J.) (“There is no reason for the Court

to believe that the jail is not taking reasonable precautions to prevent spread within the facility nor

is there reason to believe that [the defendant] would not be provided with appropriate medical care

if he were unfortunate enough to join the hundreds of thousands of people who have been inflicted

with the virus.”).
                                                  5
         Case 1:20-cr-00319-CCB Document 31 Filed 02/18/21 Page 6 of 10



       That changed, however, when a site inspection by a neutral, court-appointed party revealed

what was actually happening at those facilities. In civil litigation, Judge Kollar-Kotelly of the U.S.

District Court for the District of Columbia ordered independent amicus curiae to enter and evaluate

the D.C. Jail facilities. See Banks v. Booth, No. 20-cv-849 CKK, Consent Order Appointing Amici

of the Court, ECF No. 34 (D.D.C. Apr. 9, 2020). The findings of the independent amicus curiae

stood in stark contrast to the government’s proffers, however well-intentioned they were. See

Banks v. Booth, No. 20-cv-849 CKK, Memorandum Opinion, ECF No. 49 (D.D.C. Apr. 19, 2019).

       Over and over, members of this Court cited to that report as the primary basis for their

decisions in detention proceedings. See, e.g., United States v. Hernandez, No. PX-19-158, Order,

ECF No. 385 (D. Md. Apr. 29, 2020) (Coulson, J.) (relying upon Banks report as basis for ordering

release); United States v. Price, No. DKC-13-298 (D. Md. Apr. 29, 2020) (Day, J.) (relying upon

Banks report as basis for ordering release); United States v. Shaheed, No. CCB-19-526,

Memorandum Opinion, ECF No. 32, at 14 (D. Md. April 20, 2020) (Boardman, J.) (“The firsthand

accounts by neutral investigators and a federal judge’s preliminary finding of deliberate

indifference to the risks posed by COVID-19 to the health of detainees raise serious questions

about the jail’s present ability to prevent the transmission of the disease.”).

       In at least two cases, the Court reversed earlier detention findings that were made during

the pandemic after learning about the findings in Banks. See United States v. Sturmer, No. GHJ-

18-468, Order, ECF No. 298, at 3 (D. Md. May 1, 2020) (“This Court rejected Ms. Sturmer’s prior

attempt to be released after considering the appropriate factors in the Bail Reform Act and, in some

measure, taking comfort in assurances from the Government that the D.C. Department of

Corrections (‘DOC’) was following appropriate measures to address the spread of COVID-19

inside its facilities. While the Court is absolutely certain that the assurances made by the
                                                  6
         Case 1:20-cr-00319-CCB Document 31 Filed 02/18/21 Page 7 of 10



Government were made in good faith, findings made in an ongoing civil proceeding have since

demonstrated that those assurances were inaccurate.”); United States v. Creek, No. CCB-19-036,

Order, ECF No. 421, at 3 (D. Md. May 1, 2020) (Blake, J.) (ordering release after earlier detention

order based upon information learned about CTF from report in Banks).

       In retrospect, all litigants learned that the proffers made by the government and accepted

by the Court did not accurately convey the gravity of the situation in the D.C. Jail facilities and the

DCDOC’s failures to protect incarcerated people. The Court should not allow the same mistake

to be repeated with respect to CDF. If the Court is disinclined to grant Mr. Goforth’s motion based

on what is so far known about the outbreak and his individualized circumstances, then more

investigation is necessary in the form of a neutral, independent site inspection to uncover accurate,

comprehensive, and up-to-date information through which the Court can make a fully informed

decision under the Bail Reform Act.

       B.      This Court Has Legal Authority to Order a Site Inspection.

       Federal courts have inherent authority to manage their dockets. United States v. Inman,

483 F.2d 738, 740 (4th Cir. 1973) (“[T]he court . . . has the right to control its own docket to

require that cases proceed in an orderly and timely fashion . . . .”). Indeed, Federal Rule of Criminal

Procedure 57(b) expressly provides that a “judge may regulate practice in any manner consistent

with federal law, these rules, and the local rules of the district.” That rule recognizes that “[c]ourts

have (at least in the absence of legislation to the contrary) inherent power to provide themselves

with appropriate instruments required for the performance of their duties.” United States v. Ray,

375 F.3d 980, 993 (9th Cir. 2004) (quoting In re Peterson, 253 U.S. 300, 312 (1920)).2


2
  Magistrate Judge Sullivan denied an earlier request for a site inspection of CDF in United States
v. Patterson, No. 20-mj-1078-TJS, 2020 WL 2217262, at *11 (D. Md. May 7, 2020). However,
                                                   7
         Case 1:20-cr-00319-CCB Document 31 Filed 02/18/21 Page 8 of 10



       The Fourth Circuit has construed this inherent power liberally. In United States v. Oliver,

878 F.3d 120 (4th Cir. 2017), the Fourth Circuit said:

       It is well-settled that “[c]ourts invested with the judicial power of the United States
       have certain inherent authority to protect their proceedings and judgments in the
       course of discharging their traditional responsibilities.” Degen v. United States,
       517 U.S. 920, 823, 116 S. Ct. 1777, 135 L.Ed.2d 102 (1996). Inherent powers are
       those “necessarily vested in courts to manage their own affairs so as to achieve the
       orderly and expeditious disposition of cases.” United States v. Moussaoui, 483 F.3d
       220, 236 (4th Cir. 2007) (quoting Link v. Wabash R.R. Co., 370 U.S. 626, 630-31,
       82 S. Ct. 1386, 8 L.E.2d 734 (1962)). The Supreme Court has thus recognized
       federal courts’ inherent authority to vacate a judgment procured by
       fraud, see Chambers v. NASCO, Inc., 501 U.S. 32, 44, 111 S. Ct. 2123, 115 L.Ed.2d
       27 (1991), to dismiss a lawsuit for failure to prosecute, see Link, 370 U.S. at 631-
       32, 82 S. Ct. 1386, to stay an action pending the outcome of parallel proceedings in
       another court, see Landis v. N. Am. Co., 299 U.S. 248, 254, 57 S. Ct. 163, 81 L.Ed.
       153 (1936), and to assess attorney’s fees against counsel, see Roadway Express,
       Inc. v. Piper, 447 U.S. 752, 765, 100 S. Ct. 2455, 65 L.Ed.2d 488 (1980), among
       other actions. The source of such inherent power is not a particular rule or statute
       but “the very nature of the court as an institution.” See United States v. Shaffer
       Equip. Co., 11 F.3d 450, 461–62 (4th Cir. 1993).

Oliver, 878 F.3d at 124; Moussaoui, 483 F.3d at 236 (“It has long been recognized that federal

courts possess certain implied or inherent powers that ‘are necessary to the exercise of all others.’”

(quoting United States v. Hudson, 11 U.S. (7 Cranch) 32, 34, 3 L.Ed. 259 (1812)).

       The Court’s inherent powers include the authority to appoint an independent site inspector

– essentially the equivalent of a special master – in criminal cases. See First Iowa Hydro Elec.

Co-Op. v. Iowa-Ill. Gas & Elec. Co., 245 F.2d 613, 627 (8th Cir. 1957) (“[T]he Court may, in its

discretion, make appointment of a Master to assist in any of the incidents of a proceeding before



that order was issued more than 7 months ago, at a time when the situation at the facility was far
less dire. Circumstances at this point are different: there is a confirmed outbreak and before any
consideration can be given to leaving anyone in the facility, the Court must be assured based upon
investigation by a neutral party that he will be safe therein. At this point, the Court is hearing only
from facility staff who – as was true for DC Jail personnel – have an understandable incentive to
provide a positive account of conditions within their own facility.
                                                  8
         Case 1:20-cr-00319-CCB Document 31 Filed 02/18/21 Page 9 of 10



it, whether civil or criminal, so long as there is no infringement upon the right of trial by jury or

any prejudice to other substantive right.”); Schwimmer v. United States, 232 F.2d 855, 865 (8th

Cir. 1956) (“[A] Federal District Court has ‘the inherent power to supply itself with this instrument

[a master] for the administration of justice when deemed by it essential.’” (quoting Ex parte

Peterson, 253 U.S. 300, 312 (1920))).3

       Akin to this request, courts have appointed special masters in criminal cases to perform

duties similar to those sought here:

   United States v. Konrad, Crim. No. 11-015, 2011 WL 6739464, at *7 (E.D. Pa. Dec. 21, 2011)
    (appointing a special master to calculate attorney fees owed by defendant).

   United States v. Black, Crim. No. 16-20032, Appointment Order, ECF No. 146 (D. Kan. Oct.
    11, 2016) (appointing a special master to assist in the review and removal of confidential
    recordings).

   United States v. McDonnell Douglas Corp., Crim. No. 99-0353 (PLF), Order of Reference to
    Special Master, ECF No. 111 (D.D.C. July 2, 2001) (appointing a special master, inter alia,
    to review classified documents and determine whether they are discoverable under either
    Federal Rule of Criminal Procedure 16 or Brady v. Maryland).

   United States v. Griffin, 440 F.3d 1138, 1140-41, 45 (9th Cir. 2006) (noting a special master
    was appointed to review letters potentially protected by the attorney-client privilege).

   United States v. Scaretta, 912 F. Supp. 48, 52-53 (E.D.N.Y. 1996) (noting the appointment of
    a special master to safeguard money, count and store money, determine identifiable cash and
    property and return it to proper owners, and determine ownership of the unidentifiable funds
    and set up a procedure to attempt to reimburse the proper owners in a bank fraud case, and
    then using special master’s work in determining loss amount).



3
 Federal Rule of Civil Procedure 53 also provides support. Civil Rule 53(b) authorizes a court to
appoint a master, among other things, to “address pretrial . . . matters that cannot be effectively
and timely addressed by an available district judge or magistrate judge of the district.” Fed. R.
Civ. P. 53(a)(1)(C). Where the Federal Rules of Criminal Procedure do not speak specifically to
an issue, courts have drawn from practices authorized by the Federal Rules of Civil Procedure.
E.g., United States v. Fuentes-Morales, No. 5:14-cr-00556, 2017 WL 541052, at *1 (D.S.C. Feb.
10, 2017); United States v. Meadows, No. 5:06-cr-00190, 2008 WL 11509240, at *2 (S.D. W. Va.
June 5, 2008) (citing United States v. Greenwood, 974 F.2d 1449, 1468 (4th Cir. 1992)).
                                                 9
        Case 1:20-cr-00319-CCB Document 31 Filed 02/18/21 Page 10 of 10



   United States v. Salim, 287 F. Supp. 2d 250, 258 (S.D.N.Y. 2003) (appointing Ph.D., M.B.A.,
    and Professor Emeritus to act as a special master to assist in court’s determination of
    restitution and ordering government to provide the special master with all necessary
    information).

   State v. Henderson, 27 A.3d 872, 878 (N.J. 2011) (noting the appointment of a special master
    “to evaluate scientific and other evidence about eyewitness identifications”).

These cases demonstrate that special masters can be used to aid the Court in determining more

time-intensive or complex matters involving critical determinations of fact.

       The appointment of an independent person or team to perform a site inspection of CDF is

appropriate in this case. In United States v. Oliver, the Fourth Circuit instructed that “[a] court’s

exercise of inherent power must be ‘a reasonable response to the problems and needs that provoke

it.’” 878 F.3d at 126-29. For the reasons stated above, the Court needs an independent account of

what is happening at the jail, and this is the appropriate means by which to make a fully-informed

and fair determination about release under the Bail Reform Act.

                                         CONCLUSION

       For all of the reasons set forth herein and in our opening brief, we respectfully request that

the Court set temporary release conditions for Mr. Goforth pursuant to § 3142(i).



                                              Respectfully submitted,

                                              JAMES WYDA
                                              Federal Public Defender
                                              for the District of Maryland

                                                     /s/
                                              ___________________________________
                                              NED SMOCK (#809226)
                                              Assistant Federal Public Defender
                                              6411 Ivy Lane, Suite 710
                                              Greenbelt, MD 20770
                                              Phone: (301) 344-0600
                                                 10
